Exhibit 10.3

EXECUTION VERSION

GUARANTY AND SECURITY AGREEMENT

This GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of May 19,
2017, by and among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Salem Media Group, Inc., as parent (“Parent”),
each of the Parent’s subsidiaries that are signatories thereto and those
additional entities that hereafter become parties to the Credit Agreement as
Borrowers in accordance with the terms thereof (together with Parent, each, a
“Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), and Agent as lead arranger, the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the Loans thereunder, to induce the
Bank Product Providers to enter into the Bank Product Agreements, and to induce
the Lender Group and the Bank Product Providers to make financial accommodations
to Borrowers as provided for in the Credit Agreement, the other Loan Documents
and the Bank Product Agreements, (a) each Grantor (other than any Borrower) has
agreed to guaranty the Guarantied Obligations, and (b) each Grantor has agreed
to grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing security interest in and to the Collateral in order to
secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations; and

WHEREAS, each Grantor (other than any Borrower) is an Affiliate or a Subsidiary
of each Borrower and, as such, will benefit by virtue of the financial
accommodations extended to Borrowers by the Lender Group.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1.    Definitions; Construction.

(a)    All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement. Any terms (whether capitalized or lower case) used in
this Agreement that are defined in the Code (including, without limitation,
Account, Account Debtor, Chattel Paper, Commercial Tort Claims, Deposit Account,
Drafts, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Inventory, Investment Property, Instruments, Letters of Credit, Letter of Credit
Rights, Promissory Notes, Proceeds, Securities Account and Supporting
Obligations) shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided, that to the
extent that the Code is used to define any term used herein and if such term is
defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

(i)    “Acquisition Documents” means the agreements, instruments and documents
evidencing, or entered into in connection with, an Acquisition (including a
Permitted Acquisition) by a Grantor.

(ii)    “Activation Instruction” has the meaning specified therefor in Section
7(k) hereof.

(iii)    “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(iv)    “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(v)    “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(vi)    “Borrower” and “Borrowers” have the respective meanings specified
therefor in the recitals to this Agreement.

(vii)    “Cash Dominion Event” means the occurrence of either of the following:
(A) the occurrence and continuance of any Specified Event of Default, or
(B) Excess Availability is less than the greater of (x) 15% of the Maximum
Revolver Amount, and (y) $4,500,000.

(viii)    “Cash Dominion Period” means the period commencing after the
occurrence of a Cash Dominion Event and continuing until the date when (A) no
Specified Event of Default shall exist and be continuing, and (B) Excess
Availability is greater than the greater of (x) 15% of the Maximum Revolver
Amount, and (y) $4,500,000 for 60 consecutive days.

(ix)    “Code” means the New York Uniform Commercial Code, as in effect from
time to time; provided, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

2



--------------------------------------------------------------------------------

(x)    “Collateral” has the meaning specified therefor in Section 3 hereof.

(xi)    “Collection Account” means a Deposit Account of a Grantor which is used
exclusively for deposits of collections and proceeds of Collateral and not as a
disbursement or operating account upon which checks or other drafts may be
drawn.

(xii)    “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(xiii)    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.

(xiv)    “Controlled Account” has the meaning specified therefor in Section 7(k)
hereof.

(xv)    “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

(xvi)    “Controlled Account Bank” has the meaning specified therefor in Section
7(k) hereof.

(xvii)    “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.

(xviii)    “Copyright Security Agreement” means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.

(xix)    “Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.

(xx)    “Excluded Accounts” means (A) Deposit Accounts and Securities Accounts
with an aggregate amount on deposit therein of not more than $500,000 at any one
time for all such Deposit Accounts or Securities Accounts, or (B) Deposit
Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for any Grantor’s employees.

(xxi)    “Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Grantor of (including by virtue of the joint and several liability provisions of
Section 2.15 of the Credit Agreement with respect to any Grantor that is a
Borrower), or the grant by such Grantor of a security interest to secure, such
Swap

 

3



--------------------------------------------------------------------------------

Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Grantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Grantor or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

(xxii)    “Foreclosed Grantor” has the meaning specified therefor in Section
2(i)(iv) hereof.

(xxiii)    “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, route lists,
rights to payment and other rights under Acquisition Documents, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, monies due or recoverable
from pension funds, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

(xxiv)    “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.

(xxv)    “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable outside counsel fees and out-of-pocket expenses) incurred by Agent,
any other member of the Lender Group, or any Bank Product Provider (or any of
them) in enforcing any rights under the any of the Loan Documents; provided
that, notwithstanding anything to the contrary set forth in this definition, the
Loan Parties shall not be liable for the fees of more than one counsel to the
Agent, one counsel to the other Lenders, if applicable, one local counsel in
each jurisdiction to each of Agent and the other Lenders and one specialist
counsel for each specialized area of law to each such person or group. Without
limiting the generality of the foregoing, Guarantied Obligations shall include
all amounts that constitute part of the Guarantied Obligations and would be owed
by any Borrower to Agent, any other member of the Lender Group, or any Bank
Product Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving any Borrower or any guarantor;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Guarantied Obligations shall exclude any Excluded Swap
Obligation.

 

4



--------------------------------------------------------------------------------

(xxvi)    “Guarantor” means each Grantor other than any Borrower.

(xxvii)    “Guaranty” means the guaranty set forth in Section 2 hereof.

(xxviii)    “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

(xxix)    “Intellectual Property Licenses” means, with respect to any Grantor,
(A) any licenses or other similar rights provided to such Grantor in or with
respect to Intellectual Property owned or controlled by any other Person, and
(B) any licenses or other similar rights provided to any other Person in or with
respect to Intellectual Property owned or controlled by such Grantor, in each
case, including (x) any software license agreements (other than license
agreements for commercially available off-the-shelf software that is generally
available to the public which have been licensed to a Grantor pursuant to
end-user licenses), (y) the license agreements listed on Schedule 3, and (z) the
right to use any of the licenses or other similar rights described in this
definition in connection with the enforcement of the Lender Group’s rights under
the Loan Documents.

(xxx)    “Investment Property” means (A) any and all investment property, and
(B) any and all of the following (regardless of whether classified as investment
property under the Code): all Pledged Interests, Pledged Operating Agreements,
and Pledged Partnership Agreements.

(xxxi)    “Joinder” means each Joinder to this Agreement executed and delivered
by Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(xxxii)    “Lender” and “Lenders” have the respective meanings specified
therefor in the recitals to this Agreement.

(xxxiii)    “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).

(xxxiv)    “Notes Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

(xxxv)    “Parent” has the meaning specified therefor in the recitals to this
Agreement.

(xxxvi)    “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.

 

5



--------------------------------------------------------------------------------

(xxxvii)    “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.

(xxxviii)    “Pledged Companies” means each Person listed on Schedule 5 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the Closing
Date and is required to be pledged pursuant to Section 5.11 of the Credit
Agreement.

(xxxix)    “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

(xl)    “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(xli)    “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

(xlii)    “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(xliii)    “Proceeds” has the meaning specified therefor in Section 3 hereof.

(xliv)    “PTO” means the United States Patent and Trademark Office.

(xlv)    “Qualified ECP Grantor” means, in respect of any Swap Obligation, each
Grantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(xlvi)    “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Grantor and the improvements thereto.

(xlvii)    “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

(xlviii)     “Secured Obligations” means each and all of the following: (A) all
of the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this

 

6



--------------------------------------------------------------------------------

Agreement (including the Guaranty), the Credit Agreement, or any of the other
Loan Documents, (B) all Bank Product Obligations, and (C) all other Obligations
of each Borrower and all other Guarantied Obligations of each Guarantor
(including, in the case of each of clauses (A), (B) and (C), Lender Group
Expenses and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding); provided that, anything to the
contrary contained in the foregoing notwithstanding, the Secured Obligations
shall exclude any Excluded Swap Obligation.

(xlix)    “Security Interest” has the meaning specified therefor in Section 3
hereof.

(l)    “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

(li)    “Swap Obligation” means, with respect to any Grantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

(lii)    “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor’s rights
corresponding thereto throughout the world.

(liii)    “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.

(liv)    “URL” means “uniform resource locator,” an internet web address.

(lv)    “VIN” has the meaning specified therefor in Section 5(h) hereof.

(b)    This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

(c)    All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.

2.    Guaranty.

(a)    In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrowers,

 

7



--------------------------------------------------------------------------------

each of the Guarantors, jointly and severally, hereby unconditionally and
irrevocably guarantees as a primary obligor and not merely as a surety the full
and prompt payment when due, whether upon maturity, acceleration, or otherwise,
of all of the Guarantied Obligations. If any or all of the Obligations
constituting Guarantied Obligations becomes due and payable, each of the
Guarantors, unconditionally and irrevocably, and without the need for demand,
protest, or any other notice or formality, promises to pay such Guarantied
Obligations to Agent, for the benefit of the Lender Group and the Bank Product
Providers, together with any and all out-of-pocket expenses (including Lender
Group Expenses) that may be incurred by Agent or any other member of the Lender
Group or any Bank Product Provider in demanding, enforcing, or collecting any of
the Guarantied Obligations (including the enforcement of any collateral for such
Guarantied Obligations or any collateral for the obligations of the Guarantors
under this Guaranty). If claim is ever made upon Agent or any other member of
the Lender Group or any Bank Product Provider for repayment or recovery of any
amount or amounts received in payment of or on account of any or all of the
Guarantied Obligations and any of Agent or any other member of the Lender Group
or any Bank Product Provider repays all or part of said amount by reason of
(i) any judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrower or any Guarantor), then and in each such event, each of
the Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Guaranty or other instrument evidencing any
liability of any Grantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

(b)    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Lender Group and the Bank Product Providers, whether or
not due or payable by any Loan Party upon the occurrence of any of the events
specified in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay the Guarantied Obligations to Agent, for the
benefit of the Lender Group and the Bank Product Providers, without the
requirement of demand, protest, or any other notice or other formality, in
lawful money of the United States.

(c)    The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guaranty of
the Guarantied Obligations, whether executed by any other Guarantor or by any
other Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking (other than payment in full of the Guarantied
Obligations), (ii) any dissolution, termination, or increase, decrease, or
change in personnel by any Grantor, (iii) any payment made to Agent, any other
member of the Lender Group, or any Bank Product Provider on account of the
Obligations which Agent, such other member of the Lender Group, or such Bank
Product Provider repays to any Grantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by Agent, any other member of
the Lender Group, or any Bank Product Provider, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.

(d)    This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and

 

8



--------------------------------------------------------------------------------

conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part. To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations. If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (i) no such revocation shall be effective until written notice
thereof has been received by Agent, (ii) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any member of the Lender Group or
any Bank Product Provider in existence on the date of such revocation, (iv) no
payment by any Guarantor, any Borrower, or from any other source, prior to the
date of Agent’s receipt of written notice of such revocation shall reduce the
maximum obligation of such Guarantor hereunder, and (v) any payment by any
Borrower or from any source other than such Guarantor subsequent to the date of
such revocation shall first be applied to that portion of the Guarantied
Obligations as to which the revocation is effective and which are not,
therefore, guaranteed hereunder, and to the extent so applied shall not reduce
the maximum obligation of such Guarantor hereunder. This Guaranty shall be
binding upon each Guarantor, its successors and assigns and inure to the benefit
of and be enforceable by Agent (for the benefit of the Lender Group and the Bank
Product Providers) and its successors, transferees, or assigns.

(e)    The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions. Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.

(f)    Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand (other than any
notice expressly required to be provided hereunder or under any other Loan
Document), and without affecting or impairing its liability hereunder, from time
to time to:

(i)    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

(ii)    take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

(iii)    exercise or refrain from exercising any rights against any Grantor;

 

9



--------------------------------------------------------------------------------

(iv)    release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;

(v)    settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

(vi)    apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Grantor remain unpaid;

(vii)    consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or

(viii)    take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty (other
than a defense of payment in full of the Guarantied Obligations).

(g)    It is not necessary for Agent, any other member of the Lender Group, or
any Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

(h)    Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:

(i)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(ii)    any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;

(iii)    any taking, exchange, release, or non-perfection of any Lien in and to
any Collateral, or any taking, release, amendment, waiver, supplement,
restatements, extension, novation, renewal, replacements, or continuation of, or
consent to departure from any other guaranty, for all or any of the Guarantied
Obligations;

 

10



--------------------------------------------------------------------------------

(iv)    the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;

(v)    any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;

(vi)    any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any Grantor or any other guarantors or
sureties;

(vii)    any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or

(viii)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.

(i)    Waivers.

(i)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (i) proceed against any other
Grantor or any other Person, (ii) proceed against or exhaust any security held
from any other Grantor or any other Person, (iii) protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Grantor, any other Person, or any
collateral, or (iv) pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever. Each of the Guarantors waives
any defense based on or arising out of any defense of any Grantor or any other
Person, other than payment of the Guarantied Obligations to the extent of such
payment, based on or arising out of the disability of any Grantor or any other
Person, or the validity, legality, or unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Grantor other than payment of the Obligations to the extent of such payment.
Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or non-judicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent, any other member of the Lender Group, or any Bank
Product Provider may have against any Grantor or any other Person, or any
security, in each case, without affecting or impairing in any way the liability
of any of the Guarantors hereunder except to the extent the Guarantied
Obligations have been paid.

(ii)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations. Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of each Grantor’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope,

 

11



--------------------------------------------------------------------------------

and extent of the risks which each of the Guarantors assumes and incurs
hereunder, and agrees that neither Agent nor any of the other members of the
Lender Group nor any Bank Product Provider shall have any duty to advise any of
the Guarantors of information known to them regarding such circumstances or
risks.

(iii)    To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable) (other than the
defense that all of the Guarantied Obligations have been paid in full), set-off,
counterclaim, or claim which each Guarantor may now or at any time hereafter
have against any Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider, (B) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor, (C) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any Borrower or other guarantors or sureties, and (D) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

(iv)    No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Grantor or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Grantor
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guarantied Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and all of the Commitments have been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

(v)    Each of the Guarantors hereby acknowledges and affirms that it
understands that to the extent the Guarantied Obligations are secured by Real
Property located in California, Guarantors shall be liable for the full amount
of the liability hereunder notwithstanding the foreclosure on such Real Property
by trustee sale or any other reason impairing such Guarantor’s right to proceed
against any Loan Party. In accordance with Section 2856 of the California Civil
Code or any

 

12



--------------------------------------------------------------------------------

similar laws of any other applicable jurisdiction, each of the Guarantors hereby
waives until such time as the Guarantied Obligations have been paid in full:

(1)    all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Guarantors by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;

(2)    all rights and defenses that the Guarantors may have because the
Guarantied Obligations are secured by Real Property located in California,
meaning, among other things, that: (A) Agent, the other members of the Lender
Group, and the Bank Product Providers may collect from the Guarantors without
first foreclosing on any real or personal property collateral pledged by any
Borrower or any other Grantor, and (B) if Agent, on behalf of the Lender Group,
forecloses on any Real Property collateral pledged by any Borrower or any other
Grantor, (1) the amount of the Guarantied Obligations may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) the Lender Group may
collect from the Guarantors even if, by foreclosing on the Real Property
collateral, Agent or the other members of the Lender Group have destroyed or
impaired any right the Guarantors may have to collect from any other Grantor, it
being understood that this is an unconditional and irrevocable waiver of any
rights and defenses the Guarantors may have because the Guarantied Obligations
are secured by Real Property (including, without limitation, any rights or
defenses based upon Sections 580a, 580d, or 726 of the California Code of Civil
Procedure or any similar laws of any other applicable jurisdiction); and

(3)    all rights and defenses arising out of an election of remedies by Agent,
the other members of the Lender Group, and the Bank Product Providers, even
though that election of remedies, such as a non-judicial foreclosure with
respect to security for the Guarantied Obligations, has destroyed Guarantors’
rights of subrogation and reimbursement against any Grantor by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

(vi)    Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

(vii)    The provisions in this Section 2 which refer to certain sections of the
California Civil Code or the California Code of Civil Procedure are included in
this Guaranty solely out of an abundance of caution and shall not be construed
to mean that any of the above-referenced provisions of California law are in any
way applicable to this Guaranty.

3.    Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of each member of
the Lender Group and each of the Bank Product Providers, to secure the Secured
Obligations (whether now existing or hereafter arising), a continuing security
interest (hereinafter referred to as the “Security Interest”) in all of such
Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):

(a)    all of such Grantor’s Accounts;

 

13



--------------------------------------------------------------------------------

(b)    all of such Grantor’s Books;

(c)    all of such Grantor’s Chattel Paper;

(d)    all of such Grantor’s Commercial Tort Claims;

(e)    all of such Grantor’s Deposit Accounts;

(f)    all of such Grantor’s Equipment;

(g)    all of such Grantor’s Farm Products;

(h)    all of such Grantor’s Fixtures;

(i)    all of such Grantor’s General Intangibles;

(j)    all of such Grantor’s Inventory;

(k)    all of such Grantor’s Investment Property;

(l)    all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

(m)    all of such Grantor’s Negotiable Collateral;

(n)    all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);

(o)    all of such Grantor’s Securities Accounts;

(p)    all of such Grantor’s Supporting Obligations;

(q)    all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and

(r)    all of such Grantor’s rights in, to or under, or relating to, any FCC
License;

(s)    all of the Proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, Farm Products, Fixtures,
General Intangibles, Inventory, Investment Property, Intellectual Property,
Negotiable Collateral, Pledged Interests, Securities Accounts, Supporting
Obligations, money, FCC Licenses, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are

 

14



--------------------------------------------------------------------------------

sold, exchanged, collected, or otherwise disposed of, whether such disposition
is voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include:

(a)    any rights or interest in any lease, contract, license or license
agreement covering personal property or real property of any Grantor (other than
FCC Licenses, which are covered by clause (b) below), so long as under the terms
of such lease, contract, license or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein to Agent is
prohibited (or would render such lease, contract, license or license agreement
cancelled, invalid or unenforceable) and such prohibition has not been or is not
waived or the consent of the other party to such lease, contract, license or
license agreement has not been or is not otherwise obtained; provided that this
exclusion shall in no way be construed to apply if any such prohibition is
unenforceable under the Code or other applicable law or so as to limit, impair
or otherwise affect Agent’s unconditional continuing security interests in and
liens upon any rights or interests of any Grantor in or to any proceeds from or
monies due or to become due to any Grantor under any such lease, contract,
license or license agreement (including any receivables);

(b)    any FCC Licenses to the extent (but only to the extent) that at such time
Agent may not validly possess a security interest directly in the FCC Licenses
pursuant to Communications Laws as in effect at such time; provided that this
exclusion shall in no way be construed to apply if any such prohibition is
unenforceable under other applicable law or so as to limit, impair or otherwise
affect Agent’s unconditional continuing security interests in and liens upon the
economic value of the FCC Licenses, all rights incident or appurtenant to the
FCC Licenses and the right to receive all monies, consideration, receivables and
proceeds derived from or in connection with the sale, assignment or transfer of
the FCC Licenses;

(c)    any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law; provided, that upon
submission and acceptance by the PTO of an amendment to allege use pursuant to
15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral;

(d)    assets owned by any Grantor on the Closing Date or thereafter acquired
and any proceeds thereof that are subject to a Lien securing a purchase money
obligation or Capitalized Lease Obligation permitted to be incurred pursuant to
the provisions of the Credit Agreement to the extent and for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capitalized Lease Obligation)
validly prohibits the creation of any other Lien on such assets and proceeds;
provided that this exclusion shall in no way be construed to apply if any such
prohibition is unenforceable under the Code or other applicable law;

 

15



--------------------------------------------------------------------------------

(e)    any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Grantor that is subject to a
Permitted Lien not created in anticipation or contemplation of such acquisition
to the extent and for so long as the contract or other agreement in which such
Lien is granted validly prohibits the creation of any other Lien on such
property; provided that this exclusion shall in no way be construed to apply if
any such prohibition is unenforceable under the Code or other applicable law or
so as to limit, impair or otherwise affect Agent’s unconditional continuing
security interests in and liens upon any rights or interests of any Grantor in
or to any proceeds from or monies due or to become due to any Grantor under any
such property (including any receivables arising from the use of such property,
but excluding any proceeds from any disposition of such property to the extent
such Permitted Lien extends thereto and to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of any other Lien on such proceeds);

(f)    any shares entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2) of any direct or indirect Subsidiary of any Grantor that is a
“controlled foreign corporation” in excess of sixty-six (66%) percent of all of
the issued and outstanding Equity Interests in such Subsidiary;

(g)    any (i) individual parcel of leased real property or (ii) individual
parcel of owned real property of any Grantor having a fair market value, as
determined by Grantors in good faith, of less than $2,000,000; and

(h)    any Equity Interests (other than any Equity Interests of a wholly owned
Subsidiary of the any Grantor) to the extent such grant of a security interest
is prohibited by a joint venture, shareholder or similar agreement entered into
in connection with the acquisition of such Equity Interests so long as such
agreement is entered into for valid business reasons.

4.    Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding. Further, the Security Interest created hereby encumbers
each Grantor’s right, title, and interest in all Collateral, whether now owned
by such Grantor or hereafter acquired, obtained, developed, or created by such
Grantor and wherever located.

5.    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under

 

16



--------------------------------------------------------------------------------

such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any of the members of the Lender Group be obligated to
perform any of the obligations or duties of any Grantors thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder. Until
an Event of Default shall occur and be continuing, except as otherwise provided
in this Agreement, the Credit Agreement, or any other Loan Document, Grantors
shall have the right to possession and enjoyment of the Collateral for the
purpose of conducting the ordinary course of their respective businesses,
subject to and upon the terms hereof and of the Credit Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of the
Pledged Interests, including all voting, consensual, dividend, and distribution
rights, shall remain in the applicable Grantor until (i) the occurrence and
during the continuance of an Event of Default, and (ii) subject to the
Intercreditor Agreement, Agent has notified the applicable Grantor of Agent’s
election to exercise such rights with respect to the Pledged Interests pursuant
to Section 16.

6.    Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Lender Group and the Bank Product
Providers, each Grantor makes the following representations and warranties to
the Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

(a)    The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor is set forth on Schedule 7 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).

(b)    The chief executive office of each Grantor is located at the address
indicated on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

(c)    Each Grantor’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

(d)    As of the Closing Date, no Grantor holds any commercial tort claims that
exceed $1,000,000 in amount, except as set forth on Schedule 1.

(e)    Set forth on Schedule 9 (as such Schedule may be updated from time to
time subject to Section 7(k)(iii) with respect to Controlled Accounts and
provided that Grantors comply with Section 7(c) hereof) is a listing of all of
Grantors’ Deposit Accounts and Securities Accounts, including, with respect to
each bank or securities intermediary (i) the name and address of such Person,
and (ii) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

 

17



--------------------------------------------------------------------------------

(f)    Schedule 8 sets forth all Real Property owned by any of the Grantors as
of the Closing Date.

(g)    As of the Closing Date: (i) Schedule 2 provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor, (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor and material to the conduct of the business of such
Grantor to any other Person (other than non-exclusive software licenses granted
in the ordinary course of business), or (B) any Person has granted to any
Grantor any license or other rights in Intellectual Property owned or controlled
by such Person that is material to the business of such Grantor, including any
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Grantor (other than
off-the-shelf, shrink-wrapped or “click to accept” software licenses or other
licenses to generally commercially available software), (iii) Schedule 4
provides a complete and correct list of all Patents owned by any Grantor and all
applications for Patents owned by any Grantor, and (iv) Schedule 6 provides a
complete and correct list of all registered Trademarks owned by any Grantor, and
all applications for registration of Trademarks owned by any Grantor.

(h)    (i)(A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing (x) assignment of Intellectual Property rights to
such Grantor, or such Grantor owns all such Intellectual Property created or
developed by such employees and contractors by operation of law or otherwise,
and (y) obligations of confidentiality;

(ii)    to each Grantor’s knowledge, no Person has infringed or misappropriated
or is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect;

(iii)    (A) to each Grantor’s knowledge, (1) such Grantor has never infringed
or misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor’s knowledge, threatened in writing against any Grantor, and no Grantor
has received any written notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect;

(iv)    to each Grantor’s actual knowledge, all registered Copyrights,
registered Trademarks, and issued Patents that are owned by such Grantor and
necessary in or material to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect;

 

18



--------------------------------------------------------------------------------

(v)    each Grantor has taken reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all trade secrets owned by
such Grantor that are necessary in or material to the conduct of the business of
such Grantor; and

(i)    This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except (i) to the extent
a security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code and (ii) with respect to any Transmitting
Utility Filings (as hereinafter defined) necessary under the Code that Agent, in
its sole discretion, elects not to file (collectively, the “Excluded
Transmitting Utility Filings”), all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 11. Upon the making
of such filings, Agent shall have a first (subject only to Liens on Notes
Priority Collateral securing the Senior Secured Note Indebtedness and other
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens, or the interests of lessors under Capital Leases) perfected
security interest in the Collateral of each Grantor to the extent such security
interest can be perfected by the filing of a financing statement under the Code
(except with respect to any Transmitting Utility relating to any Excluded
Transmitting Utility Filing). Upon filing of any Copyright Security Agreement
with the United States Copyright Office, filing of any Patent Security Agreement
and any Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 11, all action
necessary or desirable to protect and perfect the Security Interest in and on
each Grantor’s United States issued and registered Patents, Trademarks, or
Copyrights has been taken and such perfected Security Interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor,
subject to the Intercreditor Agreement. Except for any Excluded Transmitting
Utility Filings, all action by any Grantor necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.

(j)    (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date,
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and non-assessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement, (iii) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to Agent as provided herein, (iv) all actions necessary
or desirable to perfect and establish the first priority (subject only to Liens
on Notes Priority Collateral securing the Senior Secured Note Indebtedness and
other Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases) of, or
otherwise protect, Agent’s Liens in the Investment Property, and the proceeds
thereof, have been or will be duly taken, upon (A) the execution and delivery of
this Agreement, (B) the taking of possession by Agent (or its agent or designee
(or the Senior Secured Notes Agent as Agent’s bailee for perfection pursuant to
the Intercreditor Agreement)) of any certificates representing the Pledged
Interests, to the extent such Pledged Interests are represented by certificates,
together with undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank by the applicable

 

19



--------------------------------------------------------------------------------

Grantor, (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 11 for such Grantor with respect to the Pledged Interests
of such Grantor that are not represented by certificates, and (D) with respect
to any Securities Accounts, the delivery of Control Agreements with respect
thereto, and (v) each Grantor has delivered to and deposited with Agent (or the
Senior Secured Notes Agent as Agent’s bailee for perfection pursuant to the
Intercreditor Agreement) all certificates representing the Pledged Interests
owned by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Grantor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject.

(k)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except (A) as may be required in connection with such
disposition of Investment Property by laws affecting the offering and sale of
securities generally, (B) for consents, approvals, authorizations, or other
orders or actions that have already been obtained or given (as applicable) and
that are still in force, (C) the filing of financing statements and other
filings necessary to perfect the Security Interests granted hereby, (D) the
filing of this Agreement with the FCC after the Closing Date, and (E) any
necessary prior approval of the FCC. No Intellectual Property License of any
Grantor that is necessary in or material to the conduct of the Grantors’
business requires any consent of any other Person that has not been obtained in
order for such Grantor to grant the security interest granted hereunder in such
Grantor’s right, title or interest in or to such Intellectual Property License.

(l)    Schedule 12 sets forth all motor vehicles owned by Grantors as of the
Closing Date and having an aggregate value in excess of $250,000, by model,
model year, and vehicle identification number (“VIN”).

(m)    Each Grantor identified on Schedule 13 may be a “transmitting utility”
(as defined in Section 9-102(a)(80) of the Code) and the jurisdictions for
filing listed next to such Grantor’s name on Schedule 13 are the jurisdictions
for “transmitting utility” filings that would be required to be made with
respect to such Grantor if such Grantor were a transmitting utility in order to
perfect Agent’s security interest in the fixtures of such Grantor (collectively,
the “Transmitting Utility Filings”).

(n)    [Reserved].

(o)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (i) are not dealt in or traded on securities
exchanges or in securities markets, (ii) do not constitute investment company
securities, and (iii) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provides that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.

 

20



--------------------------------------------------------------------------------

7.    Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of
$1,000,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper, the Grantors shall promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) after acquisition thereof), notify Agent thereof, and if and to
the extent that perfection or priority of Agent’s Security Interest is dependent
on or enhanced by possession, the applicable Grantor, promptly (and in any event
within five Business Days (or such longer period as agreed to by Agent in
writing in its sole discretion)) after written request by Agent, shall execute
such other documents and instruments as shall be requested by Agent or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Property, or Chattel Paper to Agent (or to the Senior
Secured Notes Agent as Agent’s bailee for perfection pursuant to the
Intercreditor Agreement), together with such undated powers (or other relevant
document of transfer acceptable to Agent or Senior Secured Notes Agent, as
applicable) endorsed in blank as shall be requested by Agent or Senior Secured
Notes Agent, as applicable, and shall do such other acts or things deemed
necessary or desirable by Agent to protect Agent’s Security Interest therein.

(b)    Chattel Paper.

(i)    Promptly (and in any event within five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion)) after written
request by Agent, each Grantor shall take all steps reasonably necessary to
grant Agent control of all electronic Chattel Paper in accordance with the Code
and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $1,000,000; and

(ii)    If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the written request of Agent, such
Chattel Paper and instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Wells Fargo Bank, National Association, as Agent for the
benefit of the Lender Group and the Bank Product Providers”.

(c)    Control Agreements.

(i)    Subject to any applicable time periods provided under Schedule 3.6 to the
Credit Agreement, each Grantor shall obtain a Control Agreement (which may
include a Controlled Account Agreement), from each bank maintaining a Deposit
Account or Securities Account for such Grantor (other than with respect to any
Excluded Accounts); and

(ii)    Each Grantor shall obtain a Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor (other than with respect to
any Excluded Accounts).

 

21



--------------------------------------------------------------------------------

(d)    Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $1,000,000
or more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five Business Days (or such longer period as agreed to
by Agent in writing in its sole discretion) after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within five Business Days
(or such longer period as agreed to by Agent in writing in its sole discretion))
after written request by Agent, enter into a tri-party agreement with Agent and
the issuer or confirming bank with respect to letter-of-credit rights assigning
such letter-of-credit rights to Agent, such assignment being subject to the
Intercreditor Agreement, and directing all payments thereunder to Agent’s
Account, all in form and substance reasonably satisfactory to Agent.

(e)    Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $500,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Grantor or Grantors shall promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within five Business Days (or such longer period as agreed to by
Agent in writing in its sole discretion)) after written request by Agent, amend
Schedule 1 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Agent to give Agent a first priority (subject only to
Liens on Notes Priority Collateral securing the Senior Secured Note Indebtedness
and other Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases),
perfected security interest in any such Commercial Tort Claim.

(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $1,000,000, if any Account or
Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within five Business Days (or such longer period as
agreed to by Agent in writing in its sole discretion) of the creation thereof)
notify Agent thereof and, promptly (and in any event within five Business Days
(or such longer period as agreed to by Agent in writing in its sole discretion))
after written request by Agent , execute any instruments or take any steps
reasonably required by Agent in order that all moneys due or to become due under
such contract or contracts shall be assigned to Agent , such assignment being
subject to the Intercreditor Agreement, for the benefit of the Lender Group and
the Bank Product Providers, and shall provide written notice thereof under the
Assignment of Claims Act or other applicable law.

(g)    Intellectual Property.

(i)    Upon the written request of Agent, in order to facilitate filings with
the PTO and the United States Copyright Office, each Grantor shall execute and
deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s United States issued and registered Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;

(ii)    Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
protect and diligently enforce

 

22



--------------------------------------------------------------------------------

and defend at such Grantor’s expense such Intellectual Property, including
(A) to diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter (and that is necessary in or material to the conduct of such Grantor’s
business) until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter (and that is necessary in or material to the conduct of such
Grantor’s business) until the termination of this Agreement, (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of noncontestability, and (E) to
require all employees, consultants, and contractors of each Grantor who are
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment of Intellectual Property rights and obligations
of confidentiality. Each Grantor further agrees not to abandon any Intellectual
Property or Intellectual Property License that is necessary in or material to
the conduct of such Grantor’s business. Each Grantor hereby agrees to take the
steps described in this Section 7(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in or material to the conduct of such
Grantor’s business;

(iii)    Grantors acknowledge and agree that the Lender Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but Agent, for the benefit of each member of
the Lender Group, may do so at its option following notice to the Borrowers from
and after the occurrence and during the continuance of an Event of Default, and
all out-of-pocket expenses incurred in connection therewith (including
reasonable fees and expenses of outside counsel and other professionals) shall
be for the sole account of Borrowers and shall be chargeable to the Loan
Account;

(iv)    On each date on which a Compliance Certificate is required to be
delivered pursuant to Section 5.1 of the Credit Agreement in respect of a fiscal
quarter (or, if an Event of Default has occurred and is continuing, more
frequently if requested by Agent), each Grantor shall provide Agent with a
written report of all new Patents, Trademarks or Copyrights that are registered
or the subject of pending applications for registrations, and of all
Intellectual Property Licenses that are material to the conduct of such
Grantor’s business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Grantor shall promptly cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such Patent, Trademark and Copyright registrations and applications
therefor (with the exception of Trademark applications filed on an intent-to-use
basis for which no statement of use or amendment to allege use has been filed)
and Intellectual Property Licenses as being subject to the security interests
created thereunder;

 

23



--------------------------------------------------------------------------------

(v)    Upon receipt from the United States Copyright Office of notice of
registration of any Copyright, each Grantor shall promptly (but in no event
later than five Business Days (or such longer period as agreed to by Agent in
writing in its sole discretion) following such receipt) notify (but without
duplication of any notice required by Section 7(g)(v)) Agent of such
registration by delivering, or causing to be delivered, to Agent, documentation
sufficient for Agent to perfect Agent’s Liens on such Copyright. If any Grantor
acquires from any Person any Copyright registered with the United States
Copyright Office or an application to register any Copyright with the United
States Copyright Office, such Grantor shall promptly (but in no event later than
five Business Days (or such longer period as agreed to by Agent in writing in
its sole discretion) following such acquisition) notify Agent of such
acquisition and deliver, or cause to be delivered, to Agent, documentation
sufficient for Agent to perfect Agent’s Liens on such Copyright. In the case of
such Copyright registrations or applications therefor which were acquired by any
Grantor, each such Grantor shall promptly (but in no event later than five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) following such acquisition) file the necessary documents with
the appropriate Governmental Authority identifying the applicable Grantor as the
owner (or as a co-owner thereof, if such is the case) of such Copyrights;

(vi)    Each Grantor shall take commercially reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all employees, consultants, licensees, vendors and
contractors with access to such information to execute appropriate
confidentiality agreements, (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain, and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions; and

(h)    Investment Property.

(i)    If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five Business Days (or such longer period as agreed to by Agent
in writing in its sole discretion) of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

(ii)    Upon the occurrence and during the continuance of an Event of Default,
following the written request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent, and
such Grantor shall deliver it forthwith to Agent in the exact form received, in
each case, subject to the Intercreditor Agreement;

(iii)    Each Grantor shall promptly deliver to Agent a copy of each material
written notice or other material communication received by it in respect of any
Pledged Interests;

(iv)    No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged

 

24



--------------------------------------------------------------------------------

Partnership Agreement, or enter into any agreement or permit to exist any
restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents, in any such case, if the same would be
materially adverse to the interests of the Lender Group;

(v)    Each Grantor agrees that it will reasonably cooperate with Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law to effect the perfection of the Security
Interest on the Investment Property or, if Agent is entitled under this
Agreement to exercise remedies in respect of the Investment Property, to effect
any sale or transfer thereof;

(vi)    As to all limited liability company or partnership interests owned by
such Grantor and issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and

(vii)    With regard to any Pledged Interests that are not certificated, any
such Grantor of such non-certificated Pledged Interests (i) agrees promptly to
note on its books the security interests granted to Agent and confirmed under
this Agreement, (ii) agrees that after the occurrence and during the continuance
of an Event of Default, it will comply with instructions of Agent or its nominee
with respect to the applicable Pledged Interests without further consent by the
applicable Grantor, (iii) to the extent permitted by law, agrees that the
“issuer’s jurisdiction” (as defined in Section 8-110 of the Code) is the State
of New York, (iv) agrees to notify Agent upon obtaining actual knowledge of any
interest in favor of any person in the applicable Pledged Interests that is
materially adverse to the interest of the Agent therein, other than any
Permitted Liens and (v) waives any right or requirement at any time hereafter to
receive a copy of this Agreement in connection with the registration of any
Pledged Interests hereunder in the name of Agent or its nominee or the exercise
of voting rights by Agent or its nominee to the extent permitted hereunder.

(i)    Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $2,000,000 it will promptly (and in any event within two Business Days
(or such longer period as agreed to by Agent in writing in its sole discretion)
of acquisition) notify Agent of the acquisition of such Real Property and will
grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a first priority (subject only to Liens on Notes Priority Collateral
securing Senior Secured Note Indebtedness and other Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, or the interests
of lessors under Capital Leases) Mortgage on each such fee interest in Real
Property now or hereafter owned by such Grantor and shall deliver such other
documentation and opinions, in form and substance reasonably satisfactory to
Agent, in connection with the grant of such Mortgage as Agent shall request in
writing in its Permitted Discretion, including title insurance policies,
financing statements, fixture filings and Phase I environmental audits and such
Grantor shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable outside counsel attorneys’ fees and out-of-pocket
expenses) incurred in connection therewith. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property.

 

25



--------------------------------------------------------------------------------

(j)    Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents.

(k)    Controlled Accounts; Controlled Investments.

(i)    Each Grantor shall (A) establish and maintain cash management services of
a type and on terms reasonably satisfactory to Agent at Wells Fargo (“Controlled
Account Bank”), and shall take reasonable steps to ensure that all of its
Account Debtors forward payment of the amounts owed by them directly to a
Collection Account at such Controlled Account Bank that is not an Excluded
Account (each, a “Controlled Account”) (by wire transfer to the applicable
Controlled Account Bank or to a lockbox maintained by the applicable Controlled
Account Bank for deposit into such Collection Account), and (B) deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of their Collections (including those
sent directly by their Account Debtors to a Grantor) and proceeds of Collateral
into a Controlled Account;

(ii)    Subject to any applicable time periods provided under Schedule 3.6 to
the Credit Agreement, each Grantor shall establish and maintain Controlled
Account Agreements with Agent and the Controlled Account Bank, in form and
substance reasonably acceptable to Agent. Each such Controlled Account Agreement
shall provide, among other things, that (A) the Controlled Account Bank will
comply with any instructions originated by Agent directing the disposition of
the funds in each applicable Controlled Account without further consent by the
applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against each applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) upon the
instruction of Agent (an “Activation Instruction”), the Controlled Account Bank
will forward by daily sweep all amounts in each applicable Controlled Account to
the Agent’s Account. Agent agrees not to issue an Activation Instruction with
respect to the Controlled Accounts unless a Cash Dominion Event has occurred at
the time such Activation Instruction is issued. Agent agrees to use commercially
reasonable efforts to rescind an Activation Instruction after any Cash Dominion
Period has ended with respect to any Controlled Account Bank that is not Agent
or a Lender or any Affiliate thereof and Agent shall promptly cause the
rescission of an Activation Instruction after any Cash Dominion Period has ended
with respect to any Controlled Account Bank that is the Agent, a Lender or any
Affiliate of the foregoing;

(iii)    So long as no Event of Default has occurred and is continuing or would
result therefrom, Borrowers may amend Schedule 10 to add or replace a Controlled
Account Bank or Controlled Account and shall upon such addition or replacement
provide to Agent an amended Schedule 10; provided, that (A) such prospective
Controlled Account Bank shall be reasonably satisfactory to Agent, and (B) prior
to the time of the opening of such Controlled Account, the applicable Grantor
and such prospective Controlled Account Bank shall have executed and delivered
to Agent a Controlled Account Agreement. Each Grantor shall close any of its
Controlled Accounts (and establish replacement Controlled Account accounts in
accordance with the foregoing sentence) as promptly as practicable and in

 

26



--------------------------------------------------------------------------------

any event within 45 days after written notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Controlled Account Bank with respect to Controlled Account Accounts or Agent’s
liability under any Controlled Account Agreement with such Controlled Account
Bank is no longer acceptable in Agent’s reasonable judgment; and

(iv)    Subject to any applicable time periods provided under Schedule 3.6 to
the Credit Agreement, other than (A) with respect to Excluded Accounts, and
(B) an aggregate amount of not more than $50,000 (calculated at current exchange
rates) at any one time, in the case of Subsidiaries of Grantors that are Foreign
Subsidiaries, no Grantor will, and no Grantor will permit its Subsidiaries to,
make, acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Grantor or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements or, with respect to
Foreign Subsidiaries, other arrangements or agreements under applicable foreign
law, governing such Permitted Investments in order to perfect (or further
establish) Agent’s Liens in such Permitted Investments.

(l)    Name, Etc. No Grantor will change its name, chief executive office,
organizational identification number, jurisdiction of organization or
organizational identity; provided, that any Grantor may change its name or chief
executive office upon at least ten days prior written notice to Agent of such
change.

(m)    Account Verification. After the occurrence and during the continuance of
an Event of Default, each Grantor will, and will cause each of its Subsidiaries
to, permit Agent, in Agent’s name or in the name or a nominee of Agent, to
verify the validity, amount or any other matter relating to any Account, by
mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise. Further, at the written request of Agent, each
Grantor will, and will cause each of its Subsidiaries to, send requests for
verification of Accounts or, after the occurrence and during the continuance of
an Event of Default, send notices of assignment of Accounts to Account Debtors
and other obligors.

(n)    Motor Vehicles. Promptly(and in any event within thirty (30) days) after
written request by Agent, with respect to all goods covered by a certificate of
title owned by any Grantor with an aggregate fair market value in excess of
$1,000,000, such Grantor shall deliver to Agent or Agent’s designee (or to the
Senior Secured Notes Agent), the certificates of title for all such goods and
promptly (and in any event within thirty (30) days Business Days) after written
request by Agent, such Grantor shall take all actions necessary to cause such
certificates to be filed (with the Agent’s Lien noted thereon) in the
appropriate state motor vehicle filing office.

(o)    Reserved.

(p)    Keepwell. Each Qualified ECP Grantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
guaranty and otherwise honor all Obligations in respect of Swap Obligations. The
obligations of each Qualified ECP Grantor under this Section shall remain in
full force and effect until payment in full of the Obligations. Each Qualified
ECP Grantor intends that this Section 7(o) constitute, and this Section 7(o)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

27



--------------------------------------------------------------------------------

8.    Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.

(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.

(b)    Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

9.    Further Assurances.

(a)    Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

(b)    Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

(c)    Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

(d)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

10.    Agent’s Right to Perform Contracts, Exercise Rights, etc. Subject to the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, Agent (or its designee) (a) may proceed to perform any and all
of the obligations of any Grantor contained in any contract, lease, or other
agreement and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could, (b) shall have the right (subject to Section
17(b)) to use any Grantor’s rights under Intellectual Property Licenses in
connection with the enforcement of Agent’s rights hereunder, including the right
to prepare for sale and sell any and all Inventory and Equipment now or
hereafter owned by any Grantor and now or hereafter covered by such licenses,
and (c) shall have the right to request that any Equity Interests that are
pledged hereunder be registered in the name of Agent or any of its nominees.

 

28



--------------------------------------------------------------------------------

11.    Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement,
subject to the Intercreditor Agreement, to take any action and to execute any
instrument which Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:

(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b)    to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;

(c)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

(d)    to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;

(f)    use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g)    subject to the Intercreditor Agreement, Agent, on behalf of the Lender
Group or the Bank Product Providers, shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Intellectual Property
and Intellectual Property Licenses and, if Agent shall commence any such suit,
the appropriate Grantor shall, at the written request of Agent, do any and all
lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12.    Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable out-of-pocket expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors in
accordance with the terms of the Credit Agreement.

13.    Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall

 

29



--------------------------------------------------------------------------------

not impose any duty upon Agent to exercise any such powers. Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which Agent accords its own property.

14.    Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) make direct verification from Account Debtors
with respect to any or all Accounts that are part of the Collateral, (b) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to Agent, for
the benefit of the Lender Group and the Bank Product Providers, or that Agent
has a security interest therein, or (c) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

15.    Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default has occurred and is
continuing may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof, and (b) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.

16.    Voting and Other Rights in Respect of Pledged Interests.

(a)    Upon the occurrence and during the continuance of an Event of Default, in
each case, subject to the Intercreditor Agreement, (i) Agent may, at its option,
and with two Business Days prior written notice to any Grantor (unless such
Event of Default is an Event of Default specified in Section 8.4 or 8.5 of the
Credit Agreement, in which case no such notice need be given), and in addition
to all rights and remedies available to Agent under any other agreement, at law,
in equity, or otherwise, exercise all voting rights, or any other ownership or
consensual rights (including any dividend or distribution rights) in respect of
the Pledged Interests owned by such Grantor, but under no circumstances is Agent
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Agent duly exercises its right to vote any of such Pledged Interests, each
Grantor hereby appoints Agent, such Grantor’s true and lawful attorney-in-fact
and IRREVOCABLE PROXY to vote such Pledged Interests in any manner Agent deems
advisable for or against all matters submitted or which may be submitted to a
vote of shareholders, partners or members, as the case may be. The
power-of-attorney and proxy granted hereby is coupled with an interest and shall
be irrevocable.

 

30



--------------------------------------------------------------------------------

(b)    For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other members of the Lender Group, or the Bank Product
Providers, or the value of the Pledged Interests.

17.    Remedies. Upon the occurrence and during the continuance of an Event of
Default, subject to the Intercreditor Agreement:

(a)    Agent may, and, at the instruction of the Required Lenders, shall,
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the Code or any
other applicable law. Without limiting the generality of the foregoing, each
Grantor expressly agrees that, in any such event, Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon written request of Agent
forthwith, assemble all or part of the Collateral as directed by Agent and make
it available to Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Agent’s offices or elsewhere, for cash, on credit, and upon such other
terms as Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least ten days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the
Code, and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten days prior to the sale shall constitute a reasonable
notification for purposes of Section 9-611(b) of the Code. Each Grantor agrees
that any sale of Collateral to a licensor pursuant to the terms of a license
agreement between such licensor and a Grantor is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the Code.

(b)    Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.

(c)    Agent may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of

 

31



--------------------------------------------------------------------------------

notice to or upon any Grantor or any other Person (which notice is hereby
expressly waived to the maximum extent permitted by the Code or any other
applicable law), (i) with respect to any Grantor’s Deposit Accounts in which
Agent’s Liens are perfected by control under Section 9-104 of the Code, instruct
the bank maintaining such Deposit Account for the applicable Grantor to pay the
balance of such Deposit Account to or for the benefit of Agent, and (ii) with
respect to any Grantor’s Securities Accounts in which Agent’s Liens are
perfected by control under Section 9-106 of the Code, instruct the securities
intermediary maintaining such Securities Account for the applicable Grantor to
(A) transfer any cash in such Securities Account to or for the benefit of Agent,
or (B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Agent.

(d)    Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.

(e)    Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

18.    Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

19.    Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20.    Indemnity. Each Grantor agrees to indemnify Agent, the other members of
the Lender Group, and the Bank Product Providers from and against all claims,
lawsuits and liabilities (including

 

32



--------------------------------------------------------------------------------

reasonable attorneys’ fees) arising out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party in accordance with and to the extent set forth in
Section 10.3 of the Credit Agreement. This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.

21.    Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.

22.    Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at the
notice address specified for Borrowers in the Credit Agreement, or as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

23.    Continuing Security Interest: Assignments under Credit Agreement.

(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Guaranty made and the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Grantors or any other Person entitled thereto. At such time, upon Borrowers’
request, Agent will authorize the filing of appropriate termination statements
to terminate such Security Interest. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Revolving Loans or other loans made
by any Lender to any Borrower, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by Agent,
nor any other act of the Lender Group or the Bank Product Providers, or any of
them, shall release any Grantor from any obligation, except a release or
discharge executed in writing by Agent in accordance with the provisions of the
Credit Agreement. Agent shall not by any act, delay, omission or otherwise, be
deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Agent and then only to the extent therein set
forth. A waiver by Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which Agent would
otherwise have had on any other occasion.

 

33



--------------------------------------------------------------------------------

(b)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Secured Obligation or on account of any other obligation
of any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable out-of-pocket costs, expenses, and outside counsel attorneys’ fees
of such member of the Lender Group or Bank Product Provider related thereto, (i)
the liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist, and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated, or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

24.    Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

25.    Communications Laws.

(a)    Notwithstanding any other provision of this Agreement, the Collateral
shall not include at any time any FCC Licenses held by Grantors to the extent
(but only to the extent) that at such time Agent may not validly possess a
security interest therein pursuant to the Communications Laws, as in effect at
such time, but such security interest does include, to the maximum extent
permitted by law all rights incident or appurtenant to all FCC Licenses and the
right to receive all proceeds derived from or in connection with the sale,
assignment or transfer of the FCC Licenses, as set forth in the last paragraph
of Section 3.

(b)    Notwithstanding any other provision of this Agreement, any foreclosure
on, sale, transfer or other disposition of, or the exercise of any rights to
vote or consent with respect to any of the Collateral as provided herein or any
other action taken or to be taken by Agent hereunder shall be in compliance with
the Communications Laws, and to the extent required thereby, subject to the
prior

 

34



--------------------------------------------------------------------------------

approval of the FCC. In determining whether an approval of the FCC is required
in connection with any action taken under this Agreement, Agent shall be
entitled to rely on the advice of FCC or regulatory counsel experienced in
giving such advice selected by Agent.

(c)    It is the intention of the parties hereto that the Security Interests in
favor of Agent on the Collateral shall in all relevant aspects be subject to and
governed by the Communications Laws and that nothing in this Agreement shall be
construed to diminish the control exercised by the Grantor except in accordance
with the provisions of such Communications Laws. Subject to the Intercreditor
Agreement, each Grantor agrees that upon the written request from time to time
by Agent it will actively pursue obtaining any governmental, regulatory or third
party consents, approvals or authorizations referred to in this Section 25,
including, upon any written request of Agent following the occurrence of and
during the continuance of an Event of Default, the preparation, signing and
filing with (or causing to be prepared, signed and filed with) the FCC of any
application or other request for consent, approval or authorization necessary or
appropriate under the Communications Laws (i) to assign or transfer control of
any FCC License, (ii) to transfer control of any Grantor or Subsidiary of
Grantor or (iii) to transfer or assign any of the Collateral or assets of any
Grantor or Subsidiary of Grantor, which is required to be signed by any Grantor
or subsidiary of a Grantor.

(d)    Notwithstanding any other provision of this Agreement or any provision of
the Credit Agreement or any other Loan Document to the contrary, following the
occurrence and during the continuance of an Event of Default, the voting rights
with respect to any Collateral that consists of equity securities in any Grantor
that holds a FCC License, or that, directly or indirectly through one or more
subsidiaries, controls an entity that holds a FCC License, shall, to the extent
required by provisions of the Communications Laws, remain with the party or
parties previously approved by the FCC to hold such voting rights to the
Collateral. There shall be either a public or private arm’s length sale of such
equity securities, and, to the extent required by provisions of the
Communications Laws, the successful bidder for, or purchaser of, such equity
securities at such sale shall neither acquire nor exercise any rights with
respect to such equity securities until such time as the FCC shall have granted
its consent to such acquisition or exercise.

(e)    To enforce the provisions of this Section 25, the Agent is empowered to
seek from the FCC or any other Governmental Authority, to the extent required,
consent to or approval of any involuntary transfer of control of any entity
whose Collateral is subject to this Agreement for the purpose of seeking a bona
fide purchaser to whom control will ultimately be transferred. Subject to the
Intercreditor Agreement, each Grantor hereby agrees to consent to any such
involuntary transfer of control upon the written request of the Agent after and
during the continuance of an Event of Default, and, without limiting any rights
of the Agent under this Agreement, to authorize the Agent to nominate a trustee
or receiver to assume control of the Collateral, subject only to required
judicial, FCC or other consent required by any Governmental Authority, in order
to effectuate the transactions contemplated in this Section 25. Such trustee
shall have all the rights and powers as provided to it by Law or court order, or
to the Agent under this Agreement. Each Grantor shall cooperate fully in
obtaining the consent of the FCC and the approval or consent of each other
Governmental Authority required to effectuate the foregoing.

(f)    Each Grantor hereby acknowledges and agrees that the Collateral is a
unique asset and that a violation of such Grantor’s covenant to cooperate with
respect to any regulatory consents would result in irreparable harm to the Agent
for which monetary damages are not readily ascertainable. Each Grantor further
agrees that, because of the unique nature of its undertakings in this
Section 25, the same may be specifically enforced, and it hereby waives, and
agrees to waive, any claim or defense that the Agent would have an adequate
remedy at law for the breach of such undertakings.

 

35



--------------------------------------------------------------------------------

(g)    Without limiting the obligations of any Grantor hereunder in any respect,
each Grantor further agrees that if such Grantor, upon or after the occurrence
of an Event of Default, subject to the Intercreditor Agreement, should fail or
refuse for any reason whatsoever, without limitation, to execute any application
necessary or appropriate to obtain any governmental consent necessary or
appropriate for the exercise of any right of the Agent hereunder, such Grantor
agrees that such application may be executed on such Grantor’s behalf by the
clerk of the court or other representative of any court or other forum of
competent jurisdiction without notice to such Grantor, pursuant to an order of
such court or forum.

(h)    For the avoidance of any doubt, in the event of any conflict between any
provision of this Section 25 and any other provision of this Agreement or any
provision of the Credit Agreement or any other Loan Document, the provision of
this Section 25 shall control.

26.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 26(b).

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

36



--------------------------------------------------------------------------------

(d)    EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)    NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN SECTION 26(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) THROUGH (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE
PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

37



--------------------------------------------------------------------------------

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

38



--------------------------------------------------------------------------------

27.    New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and/or Grantor hereunder with the same force and effect
as if originally named as a Guarantor and/or Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.

28.    Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.

29.    Intercreditor Agreement Controls. Notwithstanding anything herein to the
contrary, the liens and security interests granted to Agent, pursuant to this
Agreement and the exercise of any right or remedy by Agent hereunder, are
subject to the provisions of the Intercreditor Agreement dated as of May 19,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), between Wells Fargo Bank, National
Association, as the Revolving Collateral Agent, and U.S. Bank National
Association, as the Notes Collateral Agent. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, as
between the Revolving Claimholders and the Notes Claimholders (as each term is
defined in the Intercreditor Agreement), the terms of the Intercreditor
Agreement shall govern and control.

30.    Miscellaneous.

(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group, any Bank Product Provider, or
any Grantor, whether

 

39



--------------------------------------------------------------------------------

under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

[Signature pages follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:    

SALEM MEDIA GROUP, INC.

    AIR HOT, INC.     BISON MEDIA, INC.     CARON BROADCASTING, INC.     COMMON
GROUND BROADCASTING, INC.     INSPIRATION MEDIA, INC.     NEW INSPIRATION
BROADCASTING COMPANY, INC.     NI ACQUISITION CORP.     PENNSYLVANIA MEDIA
ASSOCIATES, INC.     REACH SATELLITE NETWORK, INC.     SALEM CONSUMER PRODUCTS,
INC.     SALEM COMMUNICATIONS HOLDING CORPORATION     SALEM MEDIA OF COLORADO,
INC.     SALEM MEDIA OF HAWAII, INC.     SALEM MEDIA OF KENTUCKY, INC.     SALEM
MEDIA OF OHIO, INC.     SALEM MEDIA OF OREGON, INC.     SALEM MEDIA OF TEXES,
INC.     SALEM MEDIA OF VIRGINIA, INC.     SALEM MEDIA REPRESENTATIVES, INC.    
SALEM PUBLISHING, INC.     SALEM RADIO NETWORK INCORPORATED     SALEM RADIO
PROPERTIES, INC.     SCA LICENSE CORPORATION     SOUTH TEXAS BROADCASTING, INC.
    SRN NEWS NETWORK, INC.     SRN STORE, INC.     By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

GRANTORS:     INSPIRATION MEDIA OF TEXAS, LLC.     BY:  

SCA LICENSE CORPORATION,

its Managing Member

    SALEM MEDIA OF ILLINOIS, LLC     BY:   SCA LICENSE CORPORATION,       its
Managing Member     SALEM MEDIA OF MASSACHUSETTS, LLC     BY:   SCA LICENSE
CORPORATION,       its Managing Member     SALEM MEDIA OF NEW YORK, LLC     BY:
  SCA LICENSE CORPORATION,       its Managing Member     SALEM RADIO OPERATIONS,
LLC     BY:   SCA LICENSE CORPORATION,       its Managing Member     SALEM
SATELLITE MEDIA, LLC     BY:   SCA LICENSE CORPORATION,       its Managing
Member     SALEM WEB NETWORK, LLC     BY:   SCA LICENSE CORPORATION,       its
Managing Member     SCA-PALO ALTO, LLC     BY:   SCA LICENSE CORPORATION,      
its Managing Member     By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer     EAGLE
PRODUCTS, LLC     BY:   CARON BROADCASTING, INC.,       Its Managing Member    
By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association     By:  

/s/ Nicholas Ply

    Name:   Nicholas Ply       Its Authorized Signatory

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHTS

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

  

TITLE

   REGISTRATION
NUMBER Salem Communications Holding Corporation    The Bill Bennett Show,
Episodes 1-29, 31,32, 39-42; 2/1/07 - 3/30/07    SRu000879938 Salem
Communications Holding Corporation    Bill Bennett’s “Morning in America”,
Episodes 108-172, 7/1/07 - 9/30/07    SRu000876228 Salem Communications Holding
Corporation    Bill Bennett’s “Morning in America”, Episodes 173-238, 10/1/07 -
12/31/07    SRu000876231 Salem Communications Holding Corporation    Bill
Bennett’s “Morning in America”, Episodes 239-303, 1/1/08 - 3/31/08   
SRu000876229 Salem Communications Holding Corporation    Bill Bennett’s “Morning
in America”, Episodes 304-368, 4/1/08 - 6/30/08    SRu000876232 Salem
Communications Holding Corporation    The Dennis Prager Show, Episodes 087-152,
6/1/07 - 8/31/07    SRu000876226 Salem Communications Holding Corporation    The
Dennis Prager Show, Episodes 153-217, 9/1/07 - 11/30/07    SRu000876225 Salem
Communications Holding Corporation    The Dennis Prager Show, Episodes 218-282,
12/1/07 - 2/29/08    SRu000876223 Salem Communications Holding Corporation   
The Dennis Prager Show, Episodes 283-347, 3/1/08 - 5/31/08    SRu000876214 Salem
Communications Holding Corporation    The Dennis Prager Show : no. 1-20   
SRu000664152 Salem Communications Holding Corporation    The Hugh Hewitt Show,
Episodes 173-238, 10/1/07 - 12/31/07    SRu000876202 Salem Communications
Holding Corporation    The Hugh Hewitt Show, Episodes 108-172, 7/1/07 - 9/30/07
   SRu000876227 Salem Communications Holding Corporation    The Hugh Hewitt
Show, Episodes 239-303, 1/1/08 - 3/31/08    SRu000876203 Salem Communications
Holding Corporation    The Hugh Hewitt Show, Episodes 304-368, 4/1/08 - 6/30/08
   SRu000876233 Salem Communications Holding Corporation    The Hugh Hewitt
Show, Episodes 043-107, 4/2/07 - 6/29/07    SRu000889343 Salem Communications
Holding Corporation    The Hugh Hewitt Show, Episodes 1-33, 38-42, 2/1/07
-3/30/07    SRu000882947 Salem Communications Holding Corporation    Janet
Parshall’s America : 130-195    SRu000876205 Salem Communications Holding
Corporation    Janet Parshall’s America : 196-261    SRu000876206 Salem
Communications Holding Corporation    Janet Parshall’s America : 262-325   
SRu000876207



--------------------------------------------------------------------------------

Salem Communications Holding Corporation    Janet Parshall’s America, Episodes
1-27, 31-63; 2/1/07 - 4/30/07    SRu000879936 Salem Communications Holding
Corporation    The Michael Medved Show : 021-086    SRu001037379 Salem
Communications Holding Corporation    The Michael Medved Show : 087-152   
SRu000876235 Salem Communications Holding Corporation    The Michael Medved Show
: 153-217    SRu000876238 Salem Communications Holding Corporation    The
Michael Medved Show : 218-282    SRu000876234 Salem Communications Holding
Corporation    The Michael Medved Show : 283-347    SRu000876237 Salem
Communications Holding Corporation    The Michael Medved Show : no. 1-20   
SRu000664151 Salem Communications Holding Corporation    The Mike Gallagher Show
: 130-195    SRu000876215 Salem Communications Holding Corporation    The Mike
Gallagher Show : 196-261    SRu000876218 Salem Communications Holding
Corporation    The Mike Gallagher Show : 262-325    SRu000876221 Salem
Communications Holding Corporation    The Mike Gallagher Show, Episodes 1-63,
2/1/07 - 4/30/07    SRu000882952 Salem Radio Network, Inc.    The Dennis Prager
show : 9/19/2005 through 9/23/2005 episodes / Dennis Prager    SR0000378812
Salem Publishing, Inc.    Audio Adrenaline : the unbiased, unabridged &
unbelievable story of Audio Adrenaline / by Shari MacDonald.    TX0005296474
Salem Publishing, Inc.    Avalon / by Merrill Farnsworth.    TX0005133008 Salem
Publishing, Inc.    CCM lifelines : newsboys / by Lucas W. Hendrickson.   
TX0005249670 Salem Publishing, Inc.    CCM lifelines : the 100 greatest albums
in Christian music / Thom Granger, editor.    TX0005292804 Salem Publishing,
Inc.    Jaci Velasquez / by Linda Warren.    TX0005296475 Salem Publishing, Inc.
   Steven Curtis Chapman / By Melissa Riddle.    TX0005136607

Applications: None.

OTHER COPYRIGHTS

Registrations: None.

Applications: None.



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 4

PATENTS

UNITED STATES PATENTS:

Registrations: None.

Applications: None.

OTHER PATENTS:

Registrations: None.

Applications: None.



--------------------------------------------------------------------------------

SCHEDULE 5

PLEDGED COMPANIES

 

Name of Grantor

  

Name of Pledged

Company

   Number of
Shares/Units   

Class of
Interests

   Percentage
of Class
Owned   Percentage
of Class
Pledged  

Certificate

Nos.

Salem Media Group, Inc.    Air Hot, Inc.    1,000    common    100%   100%   2
Salem Communications Holding Corporation    Bison Media, Inc.    1,000    common
   100%   100%   3 Salem Communications Holding Corporation    Caron
Broadcasting, Inc.    1,000    common    100%   100%   2 Salem Communications
Holding Corporation    Common Ground Broadcasting, Inc.    1,000    common   
100%   100%   003 Salem Communications Holding Corporation    Inspiration Media,
Inc.    100    common    100%   100%   2 Salem Radio Operations, LLC and SCA
License Corporation    Inspiration Media of Texas, LLC    —      —      100%  
100%   N/A Caron Broadcasting, Inc.    Eagle Products, LLC    —      —      100%
  100%   N/A Salem Communications Holding Corporation   

New Inspiration Broadcasting

Company, Inc.

   30,600    common    100%   100%   4 Salem Communications Holding Corporation
   NI Acquisition Corp.    1,000    common    100%   100%   3



--------------------------------------------------------------------------------

Name of Grantor

  

Name of Pledged

Company

   Number of
Shares/Units   

Class of
Interests

   Percentage
of Class
Owned   Percentage
of Class
Pledged  

Certificate

Nos.

Salem Communications Holding Corporation    Pennsylvania Media Associates, Inc.
   1,000    common    100%   100%   2 Salem Communications Holding Corporation
   Reach Satellite Network, Inc.    100    common    100%   100%   22 Salem
Communications Corporation    Salem Communications Holding Corporation    1,000
   common    100%   100%   1 Salem Communications Holding Corporation    Salem
Consumer Products, Inc.    1,000    common    100%   100%   2 SCA License
Corporation    Salem Media of Massachusetts, LLC    —      —      100%   100%  
N/A Salem Communications Holding Corporation    Salem Media of Colorado, Inc.   
1,000    common    100%   100%   2 Salem Communications Holding Corporation   
Salem Media of Hawaii, Inc.    1,000    common    100%   100%   2 Salem Radio
Operations, LLC and SCA License Corporation    Salem Media of Illinois, LLC   
Membership
Interests    common    100%   100%   N/A Salem Communications Holding
Corporation    Salem Media of Kentucky, Inc.    1,000    common    100%   100%  
2



--------------------------------------------------------------------------------

Name of Grantor

  

Name of Pledged

Company

   Number of
Shares/Units    Class of
Interests    Percentage
of Class
Owned   Percentage
of Class
Pledged   Certificate
Nos. Salem Radio Operations, LLC and SCA License Corporation    Salem Media of
New York, LLC    —      —      100%   100%   N/A Salem Communications Holding
Corporation    Salem Media of Ohio, Inc.    100    common    100%   100%   7
Salem Communications Holding Corporation    Salem Media of Oregon, Inc.    100
   common    100%   100%   4 Salem Communications Holding Corporation    Salem
Media of Texas, Inc.    1,000    common    100%   100%   2

New Inspiration Broadcasting

Company, Inc.

 

Salem Communications Holding Corporation

   Salem Media of Virginia, Inc.    850

 

150

   common    100%   100%   6

 

4

Salem Communications Holding Corporation    Salem Media Representatives, Inc.   
1,000    common    100%   100%   2 Salem Communications Corporation    Salem
Publishing, Inc.    1,000    common    100%   100%   8 Salem Communications
Holding Corporation    Salem Radio Network Incorporated    200    common    100%
  100%   6



--------------------------------------------------------------------------------

Name of Grantor

  

Name of Pledged

Company

   Number of
Shares/Units    Class of
Interests    Percentage
of Class
Owned   Percentage
of Class
Pledged   Certificate
Nos. SCA License Corporation    Salem Radio Operations, LLC    —      —     
100%   100%   N/A Salem Communications Holding Corporation    Salem Radio
Properties, Inc.    1,000    common    100%   100%   2 SCA License Corporation
   Salem Satellite Media, LLC    —      —      100%   100%   N/A SCA License
Corporation    Salem Web Network, LLC    —      —      100%   100%   N/A Salem
Communications Holding Corporation    SCA License Corporation    1,000    common
   100%   100%   3 SCA License Corporation    SCA-Palo Alto, LLC    —      —  
   100%   100%   N/A Salem Communications Holding Corporation    South Texas
Broadcasting, Inc.    1,000    common    100%   100%   2 Salem Communications
Holding Corporation    SRN News Network, Inc.    1,000    common    100%   100%
  2 Salem Radio Network Incorporated    SRN Store, Inc.    1,000    common   
100%   100%   2



--------------------------------------------------------------------------------

SCHEDULE 6

TRADEMARKS

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION
NUMBER

    

TRADEMARK

Air Hot, Inc.

   3205952     

HOT AIR

Caron Broadcasting, Inc.

   2736979     

CROSSWALK.COM

Caron Broadcasting, Inc.

   2805120     

CROSSWALK

New Inspiration Broadcasting Company, Inc.

   2569476     

THE FISH

New Inspiration Broadcasting Company, Inc.

   2616697     

THE FISH 95.9 FM (Design)

Salem Communications Holding Corporation

   4793162     

REGNERY

Salem Communications Holding Corporation

   4793163     

LITTLE PATRIOT PRESS

Salem Communications Holding Corporation

   4675160     

RADIO LUZ

Salem Communications Holding Corporation

   4667592     

THE ANSWER

Salem Communications Holding Corporation

   4599766     

TODAY’S CHRISTIAN MUSIC

Salem Communications Holding Corporation

   4477818     

SOLID GOSPEL

Salem Communications Holding Corporation

   4470854     

THE WORD IN PRAISE

Salem Communications Holding Corporation

   4192191     

BULL MARKET ALERT

Salem Communications Holding Corporation

   4252619     

THE ALPHA INVESTOR LETTER

Salem Communications Holding Corporation

   4121884     

TEACON

Salem Communications Holding Corporation

   4643211     

FAMILY TALK

Salem Communications Holding Corporation

   4188879     

REDSTATE

Salem Communications Holding Corporation

   4017393     

FAMILY EVENTS

Salem Communications Holding Corporation

   4011756     

THE GLOBAL GURU

Salem Communications Holding Corporation

   4095506     

ETF TRADER



--------------------------------------------------------------------------------

Salem Communications Holding Corporation

   4098079     

MAKING MONEY ALERT

Salem Communications Holding Corporation

   4098082     

HIGH MONTHLY INCOME

Salem Communications Holding Corporation

   4098083     

HEDGE FUND TRADER

Salem Communications Holding Corporation

   4098084     

HIGH-INCOME ALERT

Salem Communications Holding Corporation

   4104215     

TURNAROUND TRADER

Salem Communications Holding Corporation

   3933015     

DAILY EVENTS

Salem Communications Holding Corporation

   3316971     

WNTP

Salem Communications Holding Corporation

   3316951     

KLFE

Salem Communications Holding Corporation

   3316950     

KCRO

Salem Communications Holding Corporation

   3316953     

WORL

Salem Communications Holding Corporation

   3316913     

KLUP

Salem Communications Holding Corporation

   3316905     

WYLL

Salem Communications Holding Corporation

   3316906     

KSLR

Salem Communications Holding Corporation

   3316882     

WFHM

Salem Communications Holding Corporation

   3316869     

KKNT

Salem Communications Holding Corporation

   3316870     

KYCR

Salem Communications Holding Corporation

   3316862     

WWTC

Salem Communications Holding Corporation

   3316389     

KBIQ

Salem Communications Holding Corporation

   3293430     

KGFT

Salem Communications Holding Corporation

   3293372     

WGKA

Salem Communications Holding Corporation

   3293352     

KSKY

Salem Communications Holding Corporation

   3293330     

WEZE

Salem Communications Holding Corporation

   3292877     

WAVA

Salem Communications Holding Corporation

   3292876     

WFIL

Salem Communications Holding Corporation

   3292824     

KPRZ

Salem Communications Holding Corporation

   3397026     

KRLA



--------------------------------------------------------------------------------

Salem Communications Holding Corporation

   3397015      KCBQ

Salem Communications Holding Corporation

   3397001      KKLA

Salem Communications Holding Corporation

   3396999      KGU

Salem Communications Holding Corporation

   3396987      KKFS

Salem Communications Holding Corporation

   3396982      KFAX

Salem Communications Holding Corporation

   3396984      KFIS

Salem Communications Holding Corporation

   3396955      KFSH

Salem Communications Holding Corporation

   3291058      STARFISH

Salem Communications Holding Corporation

   3188777      SERMONSEARCH

Salem Communications Holding Corporation

   3164206      POLITICALLY INCORRECT GUIDE

Salem Communications Holding Corporation

   2856493      DOUG FABIAN’S SUCCESSFUL INVESTING

Salem Communications Holding Corporation

   3382286      CELEBRATE FREEDOM

Salem Communications Holding Corporation

   2583356      S

Salem Communications Holding Corporation

   2726199      FORECASTS & STRATEGIES

Salem Communications Holding Corporation

   2351187      CONSERVATIVE LEADERSHIP SERIES

Salem Communications Holding Corporation

   2527818      LIFELINE PRESS

Salem Communications Holding Corporation

   2252408      CONSERVATIVE BOOK CLUB

Salem Communications Holding Corporation

   1956285      AND RIGHTLY SO

Salem Communications Holding Corporation

   1908426      THE NATIONAL CONSERVATIVE WEEKLY

Salem Communications Holding Corporation

   1902669      HUMAN EVENTS

Salem Communications Holding Corporation

   1996372      SALEM COMMUNICATIONS CORPORATION

Salem Communications Holding Corporation

   1198671      FORECASTS & STRATEGIES

Salem Web Network, LLC

   4022953      GOD TUBE

Salem Publishing, Inc.

   1604548      THE SINGING NEWS MAGAZINE THE PRINTED VOICE OF GOSPEL MUSIC

Salem Radio Network Incorporated

   1968784      SALEM RADIO NETWORK

Salem Radio Network Incorporated

   1935920      SRN



--------------------------------------------------------------------------------

Salem Web Network, LLC

   4604746     

REPRAY

Salem Web Network, LLC

   4706370     

TWITCHY

Salem Web Network, LLC

   4356547     

GODTUBE

Salem Web Network, LLC

   4762271     

TOWNHALL.COM

Salem Web Network, LLC

   4022953     

GODTUBE (Design)

Salem Web Network, LLC

   3134729     

TOWNHALL.COM (Design)

Applications: None.

OTHER TRADEMARKS:

Registrations: None.

Applications: None.



--------------------------------------------------------------------------------

SCHEDULE 7

NAME; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND ORGANIZATIONAL
NUMBERS

 

Legal Name

  

Address of Chief

Executive Office

  

Organizational

Number

  

Federal Taxpayer

  

Address of Chief

Executive Office

Salem Media Group, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    2351582    77-0121400    DE

Air Hot, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    4632228    80-0316086    DE

Bison Media, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    19961049899    77-0434654    CO

Caron Broadcasting, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    968648    77-0439370    OH

COMMON GROUND BROADCASTING, INC.

   4880 Santa Rosa Road, Camarillo, CA 93012    209090-81    93-1079989    OR

Eagle Products, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    5456971    32-0427053    DE

Inspiration Media, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    2-378992-8    77-0132974    WA

Inspiration Media of Texas, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    07085781-22    75-2615876    TX

New Inspiration Broadcasting Company, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    C0854634    95-3356921    CA

NI Acquisition Corp.

   4880 Santa Rosa Road, Camarillo, CA 93012    C2032267    77-0472233    CA

Pennsylvania Media Associates, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    1546025    94-3134636    PA

Reach Satellite Network, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    0248743    62-1499223    TN



--------------------------------------------------------------------------------

Salem Consumer Products, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    4384090    26-0592055    DE

Salem Communications Holding Corporation

   4880 Santa Rosa Road, Camarillo, CA 93012    3231850    52-2253737    DE

Salem Media of Massachusetts, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    4468736    26-1524392    DE

Salem Media of Colorado, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    19931082450    84-1239646    CO

SALEM MEDIA OF HAWAII, INC.

   4880 Santa Rosa Road, Camarillo, CA 93012    3039118    91-1973005    DE

Salem Media of Illinois, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    3333936    52-2295222    DE

SALEM MEDIA OF KENTUCKY, INC.

   4880 Santa Rosa Road, Camarillo, CA 93012    0473858    61-1346985    KY

Salem Media of New York, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    3333898    52-2293254    DE

Salem Media of Ohio, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    579033    95-3690954    OH

Salem Media of Oregon, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    033167-83    77-0114986    OR

Salem Media of Texas, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    01319897-00    77-0379125    TX

Salem Media of Virginia, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    0488450-8    54-1927897    VA

Salem Media Representatives, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    01195013-00    77-0281576    TX



--------------------------------------------------------------------------------

Salem Publishing, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    0222737    95-3394730    TN

Salem Radio Network Incorporated

   4880 Santa Rosa Road, Camarillo, CA 93012    2290095    77-0305542    DE

Salem Radio Operations, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    3356549    77-0581097    DE

SALEM RADIO PROPERTIES, INC.

   4880 Santa Rosa Road, Camarillo, CA 93012    3058511    52-2194731    DE

SALEM SATELLITE MEDIA, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    3399935    52-2324849    DE

Salem Web Network, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    2988989    52-2141739    DE

SCA License Corporation

   4880 Santa Rosa Road, Camarillo, CA 93012    3258707    52-2255733    DE

SCA-Palo Alto, LLC

   4880 Santa Rosa Road, Camarillo, CA 93012    3543669    36-4502016    DE

South Texas Broadcasting, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    0132756600    77-0388924    TX

SRN News Network, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    0139401300    77-0426090    TX

SRN Store, Inc.

   4880 Santa Rosa Road, Camarillo, CA 93012    801830764    46-3434092    TX



--------------------------------------------------------------------------------

SCHEDULE 8

OWNED REAL PROPERTY

 

Entity of Record

  

Common Name and Address

Salem Radio Properties, Inc.   

4880 Santa Rosa Road, Camarillo, CA

Ventura County, CA

Salem Radio Properties, Inc.   

70 Salem Turnpike, Saugus, MA

Essex County, MA

Salem Radio Properties, Inc.   

3700 Hazel Ave. (aka 3700 Dix), Lincoln Park, MI

Wayne County, MI

Salem Radio Properties, Inc.   

3201 Mt Troy Rd/Lot & Block 117-P-30, Reserve Township, Pittsburgh, PA

Allegheny County, PA

Salem Radio Properties, Inc.   

3366 Pleasant Valley Road, Seven Hills, OH

Cuyahoga County, OH

Salem Radio Properties, Inc.   

9446 Broadview Road, Broadview Heights (Cleveland), OH

Cuyahoga County, OH

Salem Radio Properties, Inc.   

1377 Salt Springs Road, Warren, OH

Trumbull County, OH

Salem Radio Properties, Inc.   

4623 Corydon Pike, New Albany, IN

Floyd County, IN

Salem Radio Properties, Inc.   

3505 & 3509 Hamburg Pike, Jeffersonville, IN

Clark County, IN

Salem Radio Properties, Inc.   

3000 Colfax Rd (aka 6500 29th Griffith, & 6600 W 29th) Griffith & Gary, IN

Lake County, IN

Salem Radio Properties, Inc.   

2355 Ballard Road (aka 711 Forest Edge Lane) Des Plaines, IN

Cook County, IL

Salem Radio Properties, Inc.   

South of 167th Street, Lockport, IL

Will County, IL

Salem Radio Properties, Inc.   

8214 Old Pond Creek Road, Pegram, TN

Davidson County, TN

Salem Radio Properties, Inc.   

322 Radio Tower Ln (aka Porterfield Rd), Readyville, TN

Cannon County, TN

Salem Radio Properties, Inc.   

14775 Downing Street, Dover, FL

Hillsborough County, FL

Salem Radio Properties, Inc.   

5211 W. Laurel Street, Tampa, FL

Hillsborough County, FL

Salem Radio Properties, Inc.   

.9 miles N of Fre 54 and Meadow Brook Dr., Odessa, FL

Pasco County, FL

Salem Radio Properties, Inc.   

1000 Harbor Lake Dr., Industrial Park, Safety Harbor, FL

Pinnellas Park, FL

Salem Radio Properties, Inc.   

1000 Harbor Lake Dr., Industrial Park, Safety Harbor, FL

Pinnellas Park, FL



--------------------------------------------------------------------------------

Entity of Record

  

Common Name and Address

Salem Radio Properties, Inc.   

9549 Fruitville Rd. (aka 2200 Dog Kennel Rd), Sarasota, FL

Sarasota County, FL

Salem Radio Properties, Inc.   

2000 Cheshire Bridge Road, Atlanta, Edgewood, GA

Fulton County, GA

Salem Radio Properties, Inc.   

1188 Lake View, Altamonte Springs, FL

Seminole County, FL

Salem Radio Properties, Inc.   

1770 Sheeler Ave., Apopka, FL

Orange County, FL

Salem Radio Properties, Inc.   

1550 E. 58th Avenue (at N. Franklin Street), Commerce City, CO

Adams County, CO

Salem Radio Properties, Inc.   

4580 Airport Road, Colorado Springs, CO

El Paso County, CO

Salem Radio Properties, Inc.   

1600 Longstreet Drive, Riverview Industrial Park (Lot 8,9,10), Lewisville, TX

Denton County, TX

Salem Radio Properties, Inc.   

Industrial Center Road near 111410 and Perrin-Beitel Road, San Antonio, TX

Bexar County, TX

Salem Radio Properties, Inc.   

755 Show Case (aka S. Orange Show Rd), San Bernardino, CA

San Bernardino County, CA

Salem Radio Properties, Inc.   

1154-1160 N. King Street, Honolulu (Oahu) HI

Honolulu County, HI

Salem Radio Properties, Inc.   

5700 South 36th St. (W of Gifford Rd, S of Rt 92/275), Council Bluffs, IA

Pottawattamie County, IA

Salem Radio Properties, Inc.   

4650 El Reposo Dr. (aka 4970 Wawona St) Los Angeles, CA

Los Angeles County, CA

Salem Radio Properties, Inc.   

642 Parrish Lane, McEwen, TN

Humphreys County, TN

Salem Radio Properties, Inc.   

3116 St. Augustine Road, Dallas, TX

Dallas County, TX

Salem Radio Properties, Inc.   

1621 Piney Grove Road (aka 4180 Timber Trace Rd), Loganville, GA

Walton County, GA

Salem Radio Properties, Inc.   

Piney Grove Rd & Bullock Trail, Loganville, GA

Walton County, GA

Salem Radio Properties, Inc.   

Minnis Rd & Farm to Market 902, Collinsville, TX

Grayson County, TX

Salem Radio Properties, Inc.   

5701 Bruton Road, Dallas, TX

Dallas County, TX

Salem Radio Properties, Inc.   

10426 Cemetery Road (aka 10426 196th Street SW), Vashon Island, WA

King County, WA

Salem Radio Properties, Inc.   

Muth Valley Rd, Lakeside, CA

San Diego County, CA



--------------------------------------------------------------------------------

Entity of Record

  

Common Name and Address

Salem Radio Properties, Inc.   

Buffalo Lane & County Rd #58 (18200 S 180th Springfield), Springfield, NE

Sarpy County, NE

Salem Radio Properties, Inc.   

6424Hartman Ave. @ 64th St. , Omaha, NE

Douglas County, NE

Salem Radio Properties, Inc.   

6611 Country Road, McKinney, TX

Collin County, TX

Salem Radio Properties, Inc.   

Vacant Land (Longden Ave East of Myrtle Ave), Covina, CA

Los Angeles County, CA

Salem Radio Properties, Inc.   

9490 Braun Road, San Antonio, TX

Bexar County, TX

Salem Radio Properties, Inc.   

6400 N. Beltline Road, Irving, TX

Dallas County, TX

Salem Radio Properties, Inc.   

6839 W. Farmer Road, Phoenix, AZ

Maricopa County, AZ

Salem Radio Properties, Inc.   

11430 Gandy Blvd., St. Petersburg, FL

Pinellas County, FL

Salem Radio Properties, Inc.   

350 NE 71st Street, Miami, FL

Miami-Dade, FL

Salem Radio Properties, Inc.   

4297 Sanders Road, Powder Springs, GA

Cobb County, GA

Salem Radio Properties, Inc.   

546 Schlueter Germaine Road, Belleville, IL

St. Clair County, IL

Salem Radio Properties, Inc.   

917 Lilac Drive, North, Golden Valley, MN

Hennepion, MN

Salem Radio Properties, Inc.   

889 Agnew Road, Baldwin, PA

Allegheny County, PA



--------------------------------------------------------------------------------

SCHEDULE 9

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

Owner

  

Type of Account

  

Bank

   Account Numbers Salem Media Group Inc.    Concentration Account    Wells
Fargo Bank    [                    ] Salem Media Group Inc.    AP Account   
Wells Fargo Bank    [                    ] Salem Media Group Inc.    Depository
   Wells Fargo Bank    [                    ] Salem Media Group Inc.    AP
Account    Wells Fargo Bank    [                    ] Salem Media Group Inc.   
AP Account    Wells Fargo Bank    [                    ] Salem Media Group Inc.
   Payroll Account    Wells Fargo Bank    [                    ] Salem Media
Group Inc.    Payroll Account    Wells Fargo Bank    [                    ]
Salem Media Group Inc.    Depository    Wells Fargo Bank   
[                    ] Salem Media Group Inc.    Bank Account    Wells Fargo
Bank    [                    ] Salem Communications Holding Corp    AP Account
   Wells Fargo Bank    [                    ] Salem Consumer Products   
Depository    Wells Fargo Bank    [                    ] South Texas
Broadcasting Inc. dba Xulon Press    Depository    Bank of America   
[                    ] Salem Media of Oregon, Inc.    Depository    US Bank   
[                    ] Caron Broadcasting Inc.    Depository    Wells Fargo Bank
   [                    ] Eagle Products LLC    Depository    Wells Fargo Bank
   [                    ] Salem Web Network LLC    Depository    Wells Fargo
Bank    [                    ] Salem Publishing, Inc.    Depository    Wells
Fargo Bank    [                    ] Salem Web Network LLC    Depository   
Wells Fargo Bank    [                    ]



--------------------------------------------------------------------------------

SCHEDULE 10

CONTROLLED ACCOUNT BANKS

Wells Fargo Bank, National Association.



--------------------------------------------------------------------------------

SCHEDULE 11

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Legal Name

  

Jurisdiction for Filing

Salem Media Group, Inc.    DE Air Hot, Inc.    DE Bison Media, Inc.    CO Caron
Broadcasting, Inc.    OH Common Ground Broadcasting, Inc.    OR Eagle Products,
LLC    DE Inspiration Media, Inc.    WA Inspiration Media of Texas, LLC    TX
New Inspiration Broadcasting Company, Inc.    CA NI Acquisition Corp.    CA
Pennsylvania Media Associates, Inc.    PA Reach Satellite Network, Inc.    TN
Salem Consumer Products, Inc.    DE Salem Communications Holding Corporation   
DE Salem Media of Massachusetts, LLC    DE Salem Media of Colorado, Inc.    CO
Salem Media of Hawaii, Inc.    DE Salem Media of Illinois, LLC    DE Salem Media
of Kentucky, Inc.    KY Salem Media of New York, LLC    DE Salem Media of Ohio,
Inc.    OH Salem Media of Oregon, Inc.    OR Salem Media of Texas, Inc.    TX



--------------------------------------------------------------------------------

Salem Media of Virginia, Inc.    VA Salem Media Representatives, Inc.    TX
Salem Publishing, Inc.    TN Salem Radio Network Incorporated    DE Salem Radio
Operations, LLC    DE Salem Radio Properties, Inc.    DE Salem Satellite Media,
LLC    DE Salem Web Network, LLC    DE SCA License Corporation    DE SCA-Palo
Alto, LLC    DE South Texas Broadcasting, Inc.    TX SRN News Network, Inc.   
TX SRN Store, Inc.    TX



--------------------------------------------------------------------------------

SCHEDULE 12

MOTOR VEHICLES

None.



--------------------------------------------------------------------------------

SCHEDULE 13

TRANSMITTING UTILITIES

 

Name of Grantor

  

Jurisdiction For Filing

Salem Radio Properties, Inc.    CA, CO, FL, GA, HI, IA, IL, IN, MA, MI, NE, OH,
PA, TN, TX, WA Caron Broadcasting, Inc.    CA, FL, OH, OR, TN Salem Media of
Massachusetts, LLC    KY, OH Salem Media of New York, LLC    NJ Pennsylvania
Media Associates, Inc.    FL, MA, MI, NE, PA Salem Media of Colorado, Inc.    CO
Salem Media of Kentucky, Inc.    MN Salem Media of Ohio, Inc.    OH South Texas
Broadcasting, Inc.    AR, GA, TX Common Ground Broadcasting, Inc.    AZ, IL, MN
Inspiration Media, Inc.    WA New Inspiration Broadcasting Co.    CA Salem Media
of Texas, Inc.    TX Inspiration Media of Texas, LLC    TX



--------------------------------------------------------------------------------

Salem Media of Virginia, Inc.    MD, VA Salem Media of Hawaii, Inc.    HI
SCA-Palo Alto, LLC    CA Salem Radio Network, Inc.    TN Salem Media of
Illinois, LLC    TX Salem Media of Oregon, Inc.    OR Bison Media, Inc.    CO,
TX



--------------------------------------------------------------------------------

ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER

Joinder No.      (this “Joinder”), dated as of              20    , to the
Guaranty and Security Agreement, dated as of May 19, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”), by and among each of the parties listed on the signature
pages thereto and those additional entities that thereafter become parties
thereto (collectively, jointly and severally, “Grantors” and each, individually,
a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 19, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Salem Media Group, Inc., as Parent, each of
the Parent’s subsidiaries that are signatories thereto, and those additional
entities that hereafter become parties to the Credit Agreement as Borrowers in
accordance with the terms thereof (together with Parent, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent as lead arranger, the Lender Group has
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis;

WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Lender Group and the Bank Product Providers to make certain
financial accommodations to Borrowers as provided for in the Credit Agreement,
the other Loan Documents, and the Bank Product Agreements;

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 27 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guaranty and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers; and

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Borrowers and,
as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Lender Group or the Bank Product Providers, and (b) by becoming
a Grantor will benefit from certain rights granted to the Grantors pursuant to
the terms of the Loan Documents and the Bank Product Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1.    In accordance with Section 27 of the Guaranty and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” [and “Guarantor”]1
under the Guaranty and Security Agreement with the same force and effect as if
originally named therein as a “Grantor” [and “Guarantor”] and each New Grantor
hereby (a) agrees to all of the terms and provisions of the Guaranty and
Security Agreement applicable to it as a “Grantor” [or “Guarantor”] thereunder,
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” [or “Guarantor”] thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, each New Grantor hereby [(i) jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations, and (ii)]
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations,
a continuing security interest in and to all of such New Grantor’s right, title
and interest in and to the Collateral (as defined in Section 3 of the Guaranty
and Security Agreement). Each reference to a “Grantor” [or “Guarantor”] in the
Guaranty and Security Agreement shall be deemed to include each New Grantor. The
Guaranty and Security Agreement is incorporated herein by reference.

2.    Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule
3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 10,
“Controlled Account Banks”, Schedule 11, “List of Uniform Commercial Code Filing
Jurisdictions”, Schedule 12, “Motor Vehicles” and Schedule 13, “Transmitting
Utilities” attached hereto supplement Schedule 1, Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule 9, Schedule
10, Schedule 11, Schedule 12 and Schedule 13 respectively, to the Guaranty and
Security Agreement and shall be deemed a part thereof for all purposes of the
Guaranty and Security Agreement.

3.    Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (a) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (b) describing the
Collateral as being of equal or lesser scope or with greater detail, or (c) that
contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by Agent in any
jurisdiction in connection with the Loan Documents.

4.    Each New Grantor represents and warrants to Agent, the Lender Group and
the Bank Product Providers that this Joinder has been duly executed and
delivered by such New Grantor and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

5.    This Joinder is a Loan Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by

 

1 

If new Grantor is a Borrower, provision may not be included.



--------------------------------------------------------------------------------

telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Joinder but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Joinder.

6.    The Guaranty and Security Agreement, as supplemented hereby, shall remain
in full force and effect.

7.    THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 26 OF
THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

NEW GRANTORS:       [NAME OF NEW GRANTOR]       By:  

 

      Name:  

 

      Title:  

 

      [NAME OF NEW GRANTOR]       By:  

 

      Name:  

 

      Title:  

 

AGENT:       WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association       By:  

 

      Name:  

 

        Its Authorized Signatory

[SIGNATURE PAGE TO JOINDER NO.      TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 19, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Salem Media Group, Inc., as Parent, each of
the Parent’s subsidiaries that are signatories thereto and those additional
entities that hereafter become parties to the Credit Agreement as Borrowers in
accordance with the terms thereof, together with Parent, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”, the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent as lead arranger, the Lender Group has
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of May 19,
2017 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Copyright Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Copyright Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.

2.    GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):

(a)    all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;



--------------------------------------------------------------------------------

(b)    all renewals or extensions of the foregoing; and

(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.

3.    SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Guaranty and Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Agent with
respect to the Security Interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Copyright Security Agreement and the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall control.

5.    AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written
notice of no less than five Business Days before filing any additional
application for registration of any copyright and prompt notice in writing of
any additional copyright registrations granted therefor after the date hereof.
Without limiting Grantors’ obligations under this Section, Grantors hereby
authorize Agent unilaterally to modify this Copyright Security Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of each Grantor. Notwithstanding the foregoing, no failure
to so modify this Copyright Security Agreement or amend Schedule I shall in any
way affect, invalidate or detract from Agent’s continuing security interest in
all Collateral, whether or not listed on Schedule I.

6.    COUNTERPARTS. This Copyright Security Agreement is a Loan Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

 

2



--------------------------------------------------------------------------------

7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 26 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:     [NAME OF GRANTOR]     By:  

                                                                    
                               

    Name:  

 

    Title:  

 

    [NAME OF GRANTOR]     By:  

 

    Name:  

 

    Title:  

 

AGENT:     ACCEPTED AND ACKNOWLEDGED BY:     WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association     By:  

 

    Name:  

 

      Its Authorized Signatory

 

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Grantor

  

Country

  

Copyright

  

Registration No.

  

Registration Date

                                                                                
              

Copyright Licenses



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
     day of             , 2017, by and among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 19, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Salem Media Group, Inc., as Parent, each of
the Parent’s subsidiaries that are signatories thereto and those additional
entities that hereafter become parties to the Credit Agreement as Borrowers (in
accordance with the terms thereof, together with Parent, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent as lead arranger, the Lender Group has
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of May 19,
2017 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Patent Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Patent
Security Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.

2.    GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the “Patent Collateral”):

(a)    all of its Patents and Patent Intellectual Property Licenses to which it
is a party including those referred to on Schedule I;



--------------------------------------------------------------------------------

(b)    all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3.    SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Patent Security Agreement and
the Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6.    COUNTERPARTS. This Patent Security Agreement is a Loan Document. This
Patent Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.

 

2



--------------------------------------------------------------------------------

7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 26 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:     [NAME OF GRANTOR]     By:  

 

    Name:  

 

    Title:  

 

    [NAME OF GRANTOR]     By:  

 

    Name:  

 

    Title:  

 

AGENT:     ACCEPTED AND ACKNOWLEDGED BY:     WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association     By:  

 

    Name:  

 

      Its Authorized Signatory

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

  

Country

  

Patent

  

Application/
Patent No.

  

Filing Date

                                                                                
              

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of              , 20     (this
“Pledged Interests Addendum”), is delivered pursuant to Section 7 of the
Guaranty and Security Agreement referred to below. The undersigned hereby agrees
that this Pledged Interests Addendum may be attached to that certain Guaranty
and Security Agreement, dated as of May 19, 2017, (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Agent. Initially capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Pledged
Interests Addendum shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis. The undersigned
hereby agrees that the additional interests listed on Schedule I shall be and
become part of the Pledged Interests pledged by the undersigned to Agent in the
Guaranty and Security Agreement and any pledged company set forth on Schedule I
shall be and become a “Pledged Company” under the Guaranty and Security
Agreement, each with the same force and effect as if originally named therein.

This Pledged Interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 26 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

[                                 ]

By:

                                                                               
                     

Name:

 

Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

 

Name of Pledged

Company

 

Number of

Shares/Units

 

Class of
Interests

 

Percentage

of Class

Owned

 

Certificate

Nos.

                   

 

1



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 19, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Salem Media Group, Inc., as Parent, each of
the Parent’s subsidiaries that are signatories thereto and those additional
entities that hereafter become parties to the Credit Agreement as Borrowers in
accordance with the terms thereof, together with Parent, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent as lead arranger, the Lender Group has
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of May 19,
2017 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Trademark Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.

2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

(a)    all of its Trademarks and Trademark Intellectual Property Licenses to
which it is a party including those referred to on Schedule I;



--------------------------------------------------------------------------------

(b)    all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each Trademark Intellectual Property License; and

(c)    all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3.    SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Guaranty and Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Agent with
respect to the Security Interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Trademark Security Agreement and the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall control.

5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6.    COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

 

2



--------------------------------------------------------------------------------

7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 26 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:       [NAME OF GRANTOR]       By:  

 

      Name:  

 

      Title:  

 

      [NAME OF GRANTOR]       By:  

 

      Name:  

 

      Title:  

 

AGENT:       ACCEPTED AND ACKNOWLEDGED BY:       WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association       By:  

 

      Name:  

 

        Its Authorized Signatory

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Application/

Registration No.

  

App/Reg Date

                                                                                
              

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses